ORDER
PER CURIAM.
Piera King (Claimant) appeals from the Final Award of the Labor and Industrial Relations Commission (Commission) affirming the award of the Administrative Law Judge (ALJ) denying compensation. On appeal, Claimant argues the Commission erred in finding the March 5, 2002 automobile collision involving Claimant did not arise out of and in the course of her employment, as required under Section 287.120, RSMo 2000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).